~THEA'rroIRNEY                   GENERAL
                                OP      .TExAs

PRICE   DANIl$L
AT,ORNBY GENERAL .




                              September 10, 1951

            Hon. Robert S. Calvert
           .Gomptroller of Publlo Aooounts
           At.18
               tin, Texas             Opinion No. V-1273
                                                Re: Applloablilty   of tax.
                                                    -authorized by Section
                                                     1-a of Article   VIII
                                                     of the Constitution
                                                     to University  of Texas
           Dear Sir:                                 endowment lands..
                         Your request     for    an opinion   reads in part
           as follows:
                          “In.1930 the people amendea Sec. 16
                   of Artlole VII. of the’.State Constitution
                   authorizing     counties ln’whloh University
                  of Texas endowment ima9 ‘were located to
                  levy a tax for oounty purposesagainst
              ’   such lands ,equal .to the tax imposed upon
                  &rlvately     owneg lands for county pur-
                    oses...,-The,oounty    of Wlnkler has within
                  Pts boundary quite a large aoreage of the.
                  endowed University       lands.   The Tax As-
                  sessor-Collector       of Wlnkler County has
                  asked this department whether the Unlver-
                  slty of Texas endowment lanas located
                  within Wlnkler County are subject to the
                  306 tax authorized by Sec. l-a of Article                    .
                  VIII of the Constitution        of Texas from
                  and after January 1, 1951.         I shall thank
                  you to advise this department the correct
                  answer to the question submitted by,,,.the
                  Assesebr-Collector       of Wlnkler oounty.
                         “The 52nd Legislature,   Regular Ses-
                  sion, made an appropriation     to pay taxes
                  on these University    owned lands but ap-
                  parently did not take into account the
                  tax authorized under Sec. l-a of Article
                  VIII of the Constitution,     and the appro-
                  prlutlon dO6s not Include sufficient
                  money to pay the tax levied under this
                  section of the oonstltutlon.n
                                         .



                                                                                                                      .   ..    . ..~

             ;.     ,..’
                                              :’
                                                       Hon. &b&t     S. Caivert,   p&e 2 (V- 1273)_.
                    !.     ..
    ‘.       .‘.
               ‘I
.   -

                                                                Section i6( al of .btiole       VII,     the Texas
                                                    Congtitutlon   p$0via6b:                             (
                                                                  “All land’ nent’lonsd in Sections’ 11,
                                                            12, and 15 of Article     VII, of the Constl-
                                                            tutlon of the State of Texas, now belong-
         ..                                                 ing to the Universlt      of Texas shall be                        ..                  .,_
    *                                                       subject to the taxat f on for county pur-
                                                           .poses to the sane extent as lands prlvate-
                                                           ly pwnea; . . ,fl
                                                                v-
                                                   Lleotlons :lJ., 12,. fd’15 of Article VII all relate                   to
                                                   lands that’are a part’ of the permanent University                                    r;
                                                   fund of the Unlver%ity,of    Texa%.
                                                                 Sect&o    l*a*o$ Artlole    VIII of the Texas.                     ’
                                                   Constltutfon      provide% in part<,
                                  . ‘.

                                                                “From and ‘sitei- Sama& 1, 1951
                                                          xho Pltate aa ti%oreti tmt-.abi$ll be levied                              1         ,,
                                                            up&i.any Property &thin .thl% State for ..
                                                              eneral r;evetiue pu!%po%ibI ~.srom a& af-
                                             ‘<               er January 1 1951; the :sdveral~ oou&
                                                           .tlea of .the -S&6, are acithorlzea     to’l6vy
                                                            baa valorem; t.aXs% upon. @I’ property with-’
                                                   .        ln.thelr   reap’ectlve:‘boun&rle%   for .ooun-’                             ..., ‘_
                                                            ty purpo%e%, exoept .thq flr%t Thre&.Thou-
                                                            sand Dollar% ($3,000)~ ‘value of re%ldentlaI
                                                            hornsstead, not to exoee$‘thlrty.oents        (306)
                                                            on each One Hundred Dollar% ($100) vz&a-
                                                          ’tlon,’ In .addltlon to al& Other ad .valorem
                                                            tties authorized by the Constitution        of
                                                            this State, provided th6 rsvenue derivea
                                                            therefrom shall be uSed for Construction
                                                           and malntenanae of Farm to Eark6t Roads
                                                            or for Flood Control,      exoept as herein
                                                           otherwise provided.*
                                                              ’ Z&6 Unlv6ralty~land% in Wlnklsr County are
                                                   a portion ‘of the p6rmanent.Unl+er%lty f&d, and have
                                                   beep in such funa sin06      Zi384.  Ssetlon I-a of Art-
                                                   ieIe.VIII    authorizes   the sevsr%I oountle% of the
                                                   State   to. levy aa tioxeq     taxee upon all property
                                                   within ~thelr respe@tfve boundarl68, except th6 first
                                                   Three Thou%and Dollars ($3,00~.00)        Valuation of res-
                                                   ldentlal~hom6stead%,     .not te exceed thirty cents
         .                                         (30$) on each One Hunarea Dollars ($I~O,OO) valua-
                                                   tion, In’ addition to all other ad valoren taxes au-
                                                   thorized by the State, Cons.tltution.       Thst portion of

                                   .
                           .‘,~                                                                             ..   .,
                                                                                                    .;


                                                                           .‘&
Bon, Robert 5. Calvert,      page 3 (V- 1273)


Section 1.6 [a!, au ra which states “that Unlver-
slty of Texas lan-+-*
                    s shall be subject to the taxa-
tion for county purposes to the same extent as
lands privately  OWned” Is pros ectlve In nature
In that new, as well as presen t county taxes are
to be assessed agalnat the taxable University
lands in the same manner as against privately
owned lande.
          In view of the clear and unambiguous
language In the above oonstltutlcnal     amendments,
it la our opinion that the University     of Texas
permanent endovvnent lands looated in Wnkler
County are subject  to the thirty cents (30$) tax
provided In Section 1-a of Article   VIII   of the
Texas Constitution,

                          SUNMARY

              The University  of Texae permanent
       endowment lands located in 3lnkler
       County are subject to’the thirty oerite
       (30$) tax authorized by Section l-a,
       Article   VIII, Constitution  of Texas.
APPROVED
       :                            Very truly   yours,
J. C, Davis    Jr.                    PRICE DANIEL
County Affairs   Division           Attorney General
Jesse P, Luton, Jr,
Reviewing Assistant
                                    By   &&p-L.%
Everatt     Hutchinson
EX6cutiV6     Assistant                   Assistant

BA: jnc : awo